Citation Nr: 0312968	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  95-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Propriety of the initial noncompensable rating for right 
elbow epicondylitis and gout.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972, March 1974 to April 1978, and April 1979 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When this case was previously before the Board, the issues on 
appeal included service connection for a back condition, 
bilateral knee condition, heel spur of the left foot, and 
periodontal disease, and entitlement to an increased rating 
for right elbow epicondylitis and gout.  In a January 1999 
decision of the Board, service connection was granted for a 
back condition; the claims of service connection for 
bilateral knee disability, heel spurs of the left foot, and 
periodontal disease were denied; and the issue of entitlement 
to an increased rating for right elbow epicondylitis and gout 
was remanded to the RO for additional development.  The 
requested development having been completed, the claims file 
has been returned to the Board for adjudication.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected epicondylitis and gout of 
the right elbow is shown to be manifested by five to 115 
degrees of motion, an additional 10 percent limitation of 
function during flare-ups, tenderness, and mild weakness in 
grip strength.




CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, for 
epicondylitis and gout of the right elbow, have been met for 
the entire period of the appeal.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 
4.71a, Diagnostic Codes 5024, 5206, 5207 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, Board remand, and 
various correspondence from the RO (in particular, an April 
2002 letter and the January 2003 Supplemental Statement of 
the Case), the appellant has been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim and he has been provided ample opportunity 
to submit information and evidence.  

Moreover, because there is no indication that there is any 
existing potentially relevant evidence to obtain (and the 
appellant has been asked whether there is any such evidence), 
any failure to fulfill the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is harmless.  Indeed, the 
veteran has been advised that VA would obtain any medical 
records, employment records or records from other Federal 
agencies.  The veteran was advised that he should provide 
enough information for the RO to obtain such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

Additionally, a report of the veteran's January 2003 VA 
examination of the joints as well as copies of his prior VA 
examination reports and outpatient treatment records have 
been associated with the claims file.  The Board notes that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Moreover, in 
response to the April 2002 letter from the RO which notified 
the veteran of the VCAA and requested information regarding 
pertinent medical evidence, the veteran stated that he did 
not have additional medical evidence to provide.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right elbow epicondylitis 
and gout warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court determined that, in 
the appeal of an initial assignment of a disability rating, 
consideration must also be given to a longitudinal picture of 
the veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  

In a June 1996 rating decision, the RO granted service 
connection for epicondylitis, right elbow (major), finding 
that his service medical records as well as his VA 
examination report and outpatient treatment records showed 
findings of epicondylitis and complaints of right elbow 
impairment.  Additionally, the RO evaluated the veteran's 
service-connected epicondylitis, right elbow (major), as 
noncompensably disabling.  In September 1996, the veteran 
submitted his notice of disagreement with this determination, 
claiming that the impairment associated with his service-
connected epicondylitis, right elbow (major), was 
inadequately reflected by the noncompensable schedular rating 
which had been assigned, thereby warranting an increased 
evaluation.  

VA outpatient records, dated from April 1994 to April 1996, 
reflect treatment for complaints of elbow pain in July and 
November 1994.  The November 1994 treatment report includes a 
notation of possible gouty arthritis.

The veteran underwent a VA joints examination in August 1995.  
The report of this examination reflects complaints of right 
elbow pain.  Objective findings included tenderness, full 
range of motion, and pain with resisted right wrist flexion.  
The diagnoses included history of tennis elbow, inactive 
currently, and medial epicondylitis, right elbow (golfer's 
elbow).

A July 1997 report of a VA joints examination notes that the 
veteran complained of occasional flare-ups of his bilateral 
elbow impairment, greater on the right.  Upon physical 
examination, the veteran had full range of motion in both 
elbows.  The diagnoses included history of bilateral 
epicondylitis of the elbows, resolved and controlled with 
present medication.  

An October 1999 report of a VA joints examination reflects 
that the veteran complained of right elbow pain with gripping 
and shaking hands as well as occasional right upper numbness.  
Objective findings included full range of motion and no 
tenderness.  In this regard, the examiner noted that the 
veteran had no functional deficit from this condition and 
that he had received injections of anesthetic and cortisone 
into the extensor muscle.  The examination report notes that 
an X-ray study of the right elbow was unremarkable and 
includes a diagnosis of right elbow lateral epicondylitis 
(tennis elbow).

VA outpatient treatment records, dated from May 1999 to April 
2002, reflect that the veteran sought treatment for recurrent 
bilateral elbow pain and that he experienced some relief upon 
receiving cortisone injections.  These records include a May 
2001 treatment report which reflects that the veteran 
complained of infrequent tingling in his little fingers upon 
sitting for extended periods of time.  This treatment record 
also notes that examination of the veteran's elbows revealed 
no tenderness, effusion, or erythema, and good range of 
motion with no crepitance.

The veteran underwent a VA joints examination in January 
2002.  A report of this examination notes his complaints of 
decreased right arm strength, fatigability, and lack of 
endurance.  The veteran also complained of occasional right 
arm tightness, hot sensation without redness, and an 
inability to obtain full extension of this extremity.  He 
stated that he experienced flare-ups of his right elbow 
symptoms about once per week.  On examination, the veteran's 
range of motion of the right elbow was five to 115 degrees, 
active and passive.  He also had 90 degrees of pronation and 
85 degrees of supination, active and passive.  The examiner 
further noted tenderness, slight decrease in the size of the 
veteran's right biceps and triceps as compared to the left, 
and mild weakness to muscle testing throughout the right 
upper extremity, including grip strength.  X-ray studies of 
the right elbow was unremarkable and the assessment was right 
elbow tendonitis.  Additionally, the examiner commented that 
it was possible that the elbow was limited by a further 
10 percent during one of the flare-ups.  

The veteran's service-connected right elbow epicondylitis and 
gout have been rated as tenosynovitis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024, which requires that the 
disability be evaluated on limitation of motion of the 
affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  

Normal flexion/extension of the elbow is from zero degrees to 
145 degrees.  Normal forearm pronation is from zero degrees 
to 80 degrees, and normal supination is from zero degrees to 
85 degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of flexion of the forearm to 110 degrees is rated 
as noncompensable; when such flexion is limited to 100 
degrees, it is rated as 10 percent disabling; and when it is 
limited to 90 degrees, a rating of 20 percent disabling is 
warranted.  38 C.F.R. § 4.71a, Code 5206.

Limitation of extension of the forearm to 45 degrees or to 60 
degrees is rated as 10 percent disabling.  When such 
extension is limited to 75 degrees, it is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Code 5207.

For impairment of supination and pronation, a 10 percent 
rating is warranted where supination is 30 degrees or less.  
A 20 percent rating is warranted where motion is lost beyond 
the last quarter of arc and the hand does not approach full 
pronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

When the medical facts of this case are applied to the above-
cited regulations, it is apparent that the veteran does not 
suffer from a compensable limitation of motion as set forth 
in the applicable Diagnostic Codes.  Indeed, with regard to 
measurements for his right forearm extension, flexion, 
pronation, and supination; range of motion has been normal or 
better.  See 38 C.F.R. § 4.71, Plate I.  Nonetheless, the 
medical evidence consistently shows that there is objective 
evidence of pain and tenderness in the area of the elbow, 
which has been described by medical professionals as causing 
some limitation of function.  Therefore, the Board finds that 
because the medical evidence demonstrates that the veteran's 
right elbow disability causes functional loss due to pain at 
the right elbow, upon consideration of 38 C.F.R. §§ 4.40, 
4.45, the decision of the Court in DeLuca, and the doctrine 
of reasonable doubt, the assignment of a 10 percent 
disability rating for the right elbow is warranted.  
Essentially, by resolving reasonable doubt in the veteran's 
favor, the Board concludes that the persistent presence of 
pain and tenderness is productive of functional limitation 
sufficient to equate to a 10 percent rating.  Moreover, the 
Board finds that such 10 percent rating is appropriate during 
the entire period covered by the appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Inasmuch as the veteran has demonstrated normal or better 
range of motion of the right forearm, the Board finds that 
assignment of a schedular rating in excess of 10 percent is 
not warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

In reaching the above decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not an 
approximate balance of the positive evidence with the 
negative evidence to permit a more favorable determination 
than that which has been set forth herein.



ORDER

Entitlement to a 10 percent rating for service-connected 
right elbow epicondylitis and gout is granted, subject to 
applicable laws and regulations governing awards of VA 
benefits.




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

